Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

GAS GATHERING AND PROCESSING AGREEMENT
THIS GAS GATHERING AND PROCESSING AGREEMENT (this “Agreement”) is made and
entered into effective as of this 1st day of October, 2012 (the “Effective
Date”), by and between BP AMERICA PRODUCTION COMPANY (“Owner”) and EAGLE ROCK
FIELD SERVICES, L.P. (“Gatherer”). Owner and Gatherer may at times be referred
to herein as a “Party” or, collectively, as “Parties”. Capitalized terms used
herein are defined in Article I hereto.
W I T N E S S E T H
WHEREAS, Owner and Gatherer have entered into the Purchase and Sale Agreement;
WHEREAS, as a result of the closing under the Purchase and Sale Agreement,
Gatherer owns, operates, and maintains a Natural Gas gathering system,
compression, and dehydration facilities and Gas Processing facilities. Gatherer
has constructed or shall cause to be constructed gathering and measurement
facilities to receive and gather Owner's Gas at the Receipt Point(s) and
compress, dehydrate, treat for removal of H2S, if applicable, Process and
redeliver Residue Gas to Owner or for Owner's account at the Delivery Point(s)
under the terms and conditions herein;
WHEREAS, Owner desires that Gatherer receive at the Receipt Point(s), gather,
compress, dehydrate, treat for removal of H2S, if applicable, and Process and
redeliver the Residue Gas, NGLs, and helium for Owner's account at the Delivery
Point(s), as defined below, all subject to Article III and upon the terms and
for the consideration herein expressed;
WHEREAS, Owner has the exclusive right to have Owner's Gas gathered and
Processed, and desires to grant Gatherer an exclusive right to Process such Gas
delivered to Gatherer at the Receipt Point(s); and
WHEREAS, Owner, through the operation of Owner farm-out programs may elect to
have one or more farmees drill and complete Well(s) covered by the Dedication
and Owner has the obligation to require any such farmee to dedicate the Farmee
Gas to Gatherer's System as set forth in Article XV.
    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties hereto, subject to the
provisions contained herein, Owner and Gatherer agree as follows:


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Article I
1.DEFINITIONS


Except as otherwise provided, the following terms as used herein shall have the
meaning set forth below:
1.1
“Additional Compression” shall mean compression installed by Gatherer after the
Effective Date, but specifically excluding replacement of compression existing
as of the date of this Agreement.



1.2
“Agreement” has the meaning given such term in the introductory paragraph
hereto.

 
1.3
“Area” shall mean, as and where applicable, those areas specifically identified
in the Table in Section 6.2, as further defined in reference to the specific
sections for each area as contained in Exhibit “B” (i.e., West Chambers 1, West
Chambers 2, East Chambers 1, East Chambers 2, NE Chambers 1, and NE Chambers 2),
the Sweet Gas Area (as defined in Section 6.3), the Sherman Sour Gas Area (as
defined in Section 6.4(a)) and the Moore Sour Gas Area (as defined in Section
6.4(b)), or any such other areas as may be mutually agreed to by Owner and
Gatherer in writing.



1.4
“BTU” shall mean British Thermal Unit, which is the quantity of heat required to
raise the temperature of one (1) pound avoirdupois of pure water from
fifty-eight and five-tenths degrees Fahrenheit (58.5F) to fifty-nine and five
tenths degrees Fahrenheit (59.5F) at a pressure of fourteen and six hundred
ninety-six thousandths pounds per square inch absolute (14.696 psia).



1.5
“Canadian Plant” shall mean Gatherer's Canadian Gas Processing Plant located in
Hemphill County, Texas and all gas Processing units, treaters, dehydration
units, compressors, and associated Plant facilities.



1.6
“Cash-Out Price” has the meaning given such term in Section 5.2.



1.7
“Condensate” shall mean that portion of NGLs, received or produced in the
System.



1.8
“CPI” has the meaning given such term in Section 9.3.



1.9
“Day” shall mean a period of twenty-four (24) consecutive hours which shall
commence for operational issues at 9:00 o'clock a.m. Central Clock Time (“CCT”)
on one calendar day and end at 9:00 o'clock a.m. CCT on the following calendar
day; and, for any other issues (including, but not limited to, non-operational
contract issues), such twenty-four (24) consecutive hour period shall commence
at 12:01 a.m. CCT on one calendar day and end at 12:01 a.m. CCT on the following
calendar day. CCT refers to the time in Central Time Zone, whether actual or
programmed as Central Standard Time or Daylight Savings Time, or such other
period as the Parties may agree upon.



1.10
“Dedication” has the meaning set forth in Section 15.2.





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

1.11
“Delivery Point(s)” has the meaning set forth in Section 4.4, where Gatherer
shall redeliver Residue Gas, helium, or NGLs, as applicable, to Owner or to
Owner's designee for Owner's account after gathering in accordance with the
terms of this Agreement.



1.12
“Delivered Volume” shall mean the volume of Gas (specified MCFs or MMBTUs, as
appropriate) delivered by Owner to Gatherer as measured at the Receipt Point, in
a given Month.



1.13
“Disputed Amount” has the meaning given such term in Section 11.1.



1.14
“Effective Date” has the meaning given such term in the introductory paragraph
hereto.



1.15
“Farmee Gas” shall mean that volume of Gas, not already under contract, which is
produced from a Well or Wells and which is owned by a farmee of Owner.



1.16
“Fee” has the meaning given such term in Section 9.1.



1.17
“Flare Gas” shall mean all Gas measured, or estimated using industry standard
practices, and released to the atmosphere via flare or the equivalent thereof.



1.18
“Force Majeure” has the meaning given such term in Section 14.2.



1.19
“Fuel” shall mean Gathering System Fuel and Plant Fuel in total.



1.20
“Gallon” shall mean a U.S. Gallon of 231 cubic inches of liquid corrected for
temperature to sixty degrees Fahrenheit (60°F).



1.21
“Gas” or “Natural Gas” shall mean all components of natural gas produced from
Wells classified as gas wells (including all hydrocarbon components contained
therein) by any governmental authority having jurisdiction, casinghead gas
produced from oil wells so classified, and flash gas vaporized and recovered by
Owner from crude oil and condensate therefrom after production.



1.22
“Gatherer” has the meaning given such term in the introductory paragraph hereto.



1.23
“Gathering System” shall mean all gathering pipelines and equipment utilized to
receive Gas at the Receipt Points and deliver that Gas to the Plants, including
all compression facilities located on the gathering pipelines.



1.24
“Gathering System Fuel” shall mean Gas which is metered and consumed to power
and/or operate processes or equipment in the Gathering System. Gathering System
Fuel may include fuel gas purchases, the use of raw Gas, and the use of residue
gas.

1.25
“GPM” shall mean Gallons per MCF of Gas.



1.26
“Heating Value” or “Heat Content” shall mean the heating value of and the number
of gross real BTU's measured in the Gas in accordance with GPA Standards 2145 &
2172 at Standard Base Conditions, as amended from time to time. Hydrogen sulfide
and sulfur shall be deemed to have no Heating Value.





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

1.27
“Hemphill Plant” shall mean Gatherer's Hemphill Gas Processing Plant located in
Hemphill County, Texas, southeast of Canadian, Texas, and all gas Processing
units, treaters, dehydration units, compressors, and associated Plant
facilities.

    
1.28
“Imbalance” has the meaning given such term in Section 5.2.



1.29
“Inerts” shall include components of Gas limited specifically to carbon dioxide,
and nitrogen.



1.30
“Inferior Liquids” shall mean mixed crude oil, slop oil, salt water, and
nuisance liquids recovered by Gatherer in Gatherer's System downstream of the
Receipt Points, but shall exclude Condensate, whether at the Delivery Point(s)
or as collected in the System.



1.31
“Liquidated Damages” has the meaning given such term in Section 6.6.



1.32
“Loss and Unaccounted for Gas” or “L&U” , for any applicable period, shall mean
the total amount of Gas, in MMBTUs, equal to (a) the total Heating Value of Gas,
measured at the receipt points on the Gathering System, less (b) the total
Heating Value of Gas delivered to Offload(s), Plant Fuel, Flare Gas, Gathering
System Fuel (excluding fuel gas purchases), Gas deliveries to irrigation and
domestic field taps on the Gathering System (Heating Value of the irrigation and
domestic field taps, and the simple average of the Gathering System receipt
points Heating Value), the total Heating Value of the Residue Gas, and PTR
associated with System actual NGL recovery.



1.33
“Maximum Allowable Pressures” shall mean the maximum allowable pressure levels
set forth in Sections 6.2, 6.3 and 6.4 for each respective Area.



1.34
“MCF” shall mean one thousand (1,000) standard cubic feet of Gas.



1.35
“MMBTU” shall mean one million British thermal units (1,000,000 BTUs).



1.36
“Month” shall mean the period commencing on the first Day of a calendar month
and ending on the first Day of the next calendar month.



1.37
“Net Nomination” has the meaning given such term in Section 5.2.



1.38
“Net Receipt” has the meaning given such term in Section 5.2.



1.39
“Net Sales Price” has the meaning given such term in Section 10.5(c).



1.40
“NGL” or “NGLs” shall mean all liquefiable hydrocarbons and non-hydrocarbon
substances removed from the Gas, including natural gasoline (pentanes and
heavier), normal butane, iso-butane, propane, ethane and only those limited
quantities of methane and carbon dioxide incidentally recovered with other
hydrocarbons.



1.41
“Nomination” has the meaning given such term in Section 4.2.



1.42
“OBAs” has the meaning given such term in Section 4.3.





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

1.43
“Offload” or “Offloads” shall mean physical connections to the System used to
provide additional Processing capacity from plants owned by a third party other
than the Gatherer. The connection of Gatherer owned Processing facilities to the
System is considered a System expansion and not an Offload.



1.44
“Owner” has the meaning given such term in the introductory paragraph hereto.



1.45
“Owner's Gas” shall mean all Gas owned or controlled by Owner which is produced
from the Dedication, whether produced from Owner-operated leases, from third
party-operated leases, or farmee-operated leases, but shall exclude Gas from any
Wells or acreage developed prior to execution of this Agreement that are
dedicated to a third party and/or connected to a third party system.



1.46
“Party” or “Parties” has the meaning given such term in the introductory
paragraph hereto.

  
1.47
“Phoenix-Arrington Ranch Plant” shall mean Gatherer's Phoenix-Arrington Ranch
Gas Processing Plant located in Hemphill County, Texas and all gas Processing
units, treaters, dehydration units, compressors, and associated Plant
facilities.



1.48
“Pipeline Carriers” shall include Northern Natural Gas Company, Southern Star
Central Gas Pipeline, Inc., Panhandle Eastern Pipe Line Company, and Natural Gas
Pipeline Company of America LLC, and any of their affiliated entities or any of
their successors or assigns, or other common carrier gas pipelines or local
consumer, including, but not limited to, Valero Energy Corporation or West Texas
Gas, Inc., that may be connected to the tailgate of Plants.



1.49
“Plant” or “Plants” shall mean, including modifications or expansions, (a) the
Sunray Plant, (b) the Hemphill Plant, (c) Roberts County Plant, Red Deer Plant,
Canadian Plant, Phoenix-Arrington Ranch Plant, Woodall Plant, and (d) any future
or additional Processing facilities where Owner's Gas may be processed by
Gatherer. In each case, including, to the extent installed: cryogenic,
refrigeration and chilling equipment, absorption vessels, adsorption vessels,
product separation and fractionation vessels, product storage vessels,
associated condensing, treating, heating, compressing, pumping, conveying,
dehydration and other equipment and instrumentation, any inlet recompression
required by Gatherer's operations; Residue Gas pipelines and NGL pipelines; and
any refrigeration and residue compression required by operations; and all
structures associated with those facilities; and including all easements,
rights-of-way, and other property rights pertaining to the construction and
operation of those facilities; wherever those facilities, structures, easements,
rights-of-way, and other property rights are located.



1.50
“Plant Electricity” shall mean the electricity purchased by Gatherer incident to
Processing.



1.51
“Plant Fuel” shall mean Gas which is metered and consumed to power and/or
operate processes or equipment in the Plants.



1.52
“Plant Thermal Reduction” or “PTR” shall mean the Heat Content stated in MMBTUs
removed from the Gas, including removal of NGLs, Plant Fuel, Flare Gas, and
incidental uses and losses, as determined in accordance with Article X.



1.53
“Primary Term” has the meaning given such term in Section 15.1.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]



1.54
“Process”, “Processed”, and “Processing” shall mean the conversion of gaseous
hydrocarbons into merchantable Residue Gas and NGLs and/or the removal of NGLs
from the Gas, through refrigeration, absorption, adsorption, chemical means or
other industry accepted processes.



1.55
“Product Sales Contracts” has the meaning given such term in Section 10.5(a).



1.56
“Production Profile” has the meaning given such term in Section 6.5.



1.57
“Purchase and Sale Agreement” shall mean that certain Purchase and Sale
Agreement between Owner and Gatherer, dated as of August 10, 2012, under which
Gatherer has acquired the Gathering System and the Sunray Plant and the Hemphill
Plant, together with other facilities, from Owner.



1.58
“Receipt Point(s)” shall mean the upstream flange of the Gatherer-operated
measurement equipment installed at Wells where Owner shall deliver Owner's Gas
to Gatherer and Gatherer shall receive Owner's Gas in accordance with the terms
of this Agreement. The MMBTU of the Owner's Gas measured at the Receipt Point(s)
shall be determined on a saturated basis on an as delivered basis at actual
operating temperature and pressure conditions.



1.59
“Recoveries” or “Recovery Factor” shall mean the recovery of theoretical NGLs in
the System, on a component basis, represented as a percentage for each
component, or the recovery of theoretical helium in the Sour Gas System, to the
extent the Sour Gas System is capable of recovering helium, represented as a
percentage.



1.60
“Red Deer Plant” shall mean Gatherer's Red Deer Gas Processing Plant located in
Roberts County, Texas and all gas Processing units, treaters, dehydration units,
compressors, and associated Plant facilities.



1.61
“Renewal Term” has the meaning given such term in Section 15.1.



1.62
“Residue Gas” shall mean the Gas delivered to the System less total PTR
associated with Owner Gas per Section 10.2.



1.63
“Roberts County Plant” shall mean Gatherer's Roberts County Gas Processing Plant
located in Roberts County, Texas and all gas Processing units, treaters,
dehydration units, compressors, and associated Plant facilities.



1.64
“Sour Gas System” has the meaning given such term in Section 8.1.



1.65
“Specifications” has the meaning given such term in Section 8.1.



1.66
“Standard Base Conditions” shall mean a pressure of fourteen and sixty five
hundredths pounds per square inch absolute (14.65 psia) at a temperature of
sixty degrees Fahrenheit (60F).



1.67
“Statement” has the meaning given such term in Section 11.1.





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

1.68
“Sunray Plant” shall mean Gatherer's Sunray Gas Processing Plant located in
Moore County, Texas, approximately 10 miles northwest of Dumas, Texas, and all
gas Processing units, treaters, dehydration units, compressors, and associated
Plant facilities.



1.69
“Sweet Gas System” has the meaning given such term in Section 8.1.



1.70
“System” shall mean all compression, gathering, measurement, treating for
removal of H2S (if applicable), dehydration facilities, Plants and other related
facilities constructed by or used by Gatherer to receive Owner's Gas at the
Receipt Point(s) and Process Owner's Gas, excluding Offloads.



1.71
“Well” shall mean Owner's owned and/or controlled interest in any well under the
Dedication, and shall include any well operated by Owner or a farmee of Owner,
but shall exclude wells developed prior to execution of this Agreement that are
contracted (by dedication or otherwise) to Gatherer under a pre-existing
agreement or to a third-party under a pre-existing agreement and/or connected to
Gatherer's or a third-party system.



1.72
“Well Connect Date” has the meaning given such term in Section 2.3(a).



1.73
“Woodall Plant” shall mean Gatherer's Woodall Gas Processing Plant located in
Hemphill County, Texas and all gas Processing units, treaters, dehydration
units, compressors, and associated Plant facilities.





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Article II
2.    COMMITMENTS OF GATHERER


2.1    Gatherer owns and operates, and shall, as set forth herein, design,
construct, install, operate and maintain, or cause others to design, construct,
install, operate, and maintain all at its sole risk, cost, and expense all
gathering pipelines, compression, treating for the removal of H2S (if
applicable), dehydration, Processing and all related equipment and facilities as
required to enable Gatherer to fulfill and perform its obligations under this
Agreement including, but not limited to, (a) Gatherer's receipt of Owner's Gas
at the Receipt Point(s), (b) Processing of Owner's Gas at the Processing
facilities of Gatherer as necessary to meet Pipeline Carriers Gas quality
specifications, (c) the redelivery of Residue Gas, helium, and NGLs at the
Delivery Point(s), (d) the payment to Owner, if applicable, for the allocated
NGLs and helium, and (e) meeting the pressure obligations as set forth in
Article VI. Gatherer shall have the right, subject to the limitations set forth
herein, to use Owner's Gas and Residue Gas allocated to Owner for Fuel, provided
that where feasible and economic, Gatherer shall utilize residue Gas, either
belonging to Owner or purchased by Gatherer from a third party, in lieu of
Owner's unprocessed Gas.


2.2    Gatherer shall have sole responsibility for construction, maintenance,
and operation of Gatherer's System consistent with performing Gatherer's
obligations hereunder, wherein Gatherer can extend the System, add to or remove
components from the System, and operate the System in the manner Gatherer
determines to be in Gatherer's best interest. Gatherer shall operate the System
or cause the System to be operated, as the System may exist from time to time,
in a manner consistent with general industry practice, but shall not be
prevented thereby from being innovative or achieving cost efficiencies as
Gatherer may deem necessary so long as Gatherer does not breach the terms and
conditions of this Agreement. Gatherer shall be responsible for carrying out all
obligations stated in this Agreement; provided, however, if Owner believes
Gatherer is in default of any obligation contained herein, Owner shall so notify
Gatherer in writing giving full particulars thereof. In such event, Gatherer
shall have thirty (30) Days after receipt of such notice from Owner in which to
cure such default, if any.


2.3    Owner may require that Gatherer construct, own, operate, and maintain, at
Gatherer's expense, additional gathering pipelines, flowlines, compression,
measurement facilities, and dehydration needed to connect to and Process
additional Gas from Owner's Wells covered by the Dedication. Gatherer's
obligations with respect to the foregoing shall be governed by the following:


a.
For new Receipt Points covered by the Dedication, Gatherer shall construct
flowlines to the wellhead and construct flow measurement equipment as
applicable, at Gatherer's sole expense. One hundred and twenty (120) Days prior
to spud date, Owner shall notify Gatherer of the intent to drill a Well,
expected initial potential daily production and Gas quality for each Well.
Gatherer shall have facilities available for service within forty-five (45) Days
after spud date (“Well Connect Date”) for each Well, assuming no delays related
to securing rights-of-way, third party vendor delays, or Force Majeure
conditions.



b.
For new Receipt Points more than 2 miles from the System, Owner and Gatherer may
mutually agree to include such Receipt Points in the Dedication, pursuant to the
terms set forth herein.



c.
Should Owner not complete the Well for which facilities have been constructed
within three hundred and sixty-five (365) Days of the Well Connect Date, Owner
shall


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

reimburse Gatherer one hundred percent (100%) of Gatherer's direct expenses
attributable to said Well to construct the associated facilities and Gatherer
shall maintain ownership of such facilities and the Well shall remain subject to
the Dedication under this Agreement.


2.4    To ensure Owner is able to meet contractual obligations existing as of
the Effective Date, Gatherer shall provide Owner with first-priority rights at
Delivery Points that correspond to those obligations. Owner's rights for each
Delivery Point will be granted by Gatherer for as long as each contractual
obligation exists.


2.5    Owner shall, to the extent it has the authority to do so and to the
extent it does not unreasonably interfere with Owner's operations, grant to
Gatherer (and, if requested by Gatherer, to its affiliates and/or its or their
respective contractors and/or successors and assigns), from time to time, as
requested by Gatherer, a non-exclusive right-of-way, servitude and/or surface
use or other right on, over, under and through Owner's assets (including
pipeline, utility and surface usage rights, facilities sharing arrangements and
all reasonable rights of use and ingress and egress) as reasonably appropriate
to allow Gatherer and its successors and assigns to  conduct operations on,
over, under and across the Owner's assets in connection with performance of
Gatherer's obligations under this Agreement. Owner shall, at the request of
Gatherer, execute instruments in recordable form deemed appropriate by Gatherer
to further delineate or evidence the rights granted herein.
Article III.
COMMITMENTS OF OWNER


3.1    Owner, at its sole cost and expense, shall have the option to equip,
install, own, maintain and operate all lease facilities required to deliver
Owner's Gas to Gatherer at the Receipt Point(s) including, but not limited to,
installation and maintenance of mechanical separation equipment.


3.2    Owner shall deliver Owner's Gas to Gatherer at the Receipt Point(s) at a
pressure sufficient to affect delivery into Gatherer's System against the
pressure prevailing therein from time to time; provided, however, that Owner
shall not be required to deliver Owner's Gas at a pressure greater than set
forth in Article VI.


3.3    Owner shall deliver or cause to be delivered Owner's Gas at the Receipt
Point(s), without any Processing upstream of the receipt point(s) other than
associated with the installation of mechanical separation equipment, where
applicable. Notwithstanding anything contained herein, Owner expressly reserves
the following rights, without limitation, on Owner's Gas:


a
To use Gas as Owner may need or require for the development and/or operation of
the leases/Wells/facilities, including the use of Gas for fuel, drilling,
deepening, developing and operating such leases/Wells/facilities for the
production of oil and Gas, and to conduct operations on the
leases/wells/facilities, including but not limited to temporarily or permanently
shut-in, curtail, abandon, inject, flare, plug-back production, free from all
control by Gatherer, in such a manner as Owner, in its sole discretion, deems
advisable;



b
To separate, remove, retain, and dispose oil, condensate, and water from the Gas
recovered through the use of conventional mechanical separation upstream of the
Receipt Points;


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]



c
To use Gas for re-pressuring and pressure maintenance with respect to Owner's
operations including Gas injection and Gas lift;



d
To use Gas as Owner may need to fulfill obligations to Owner's lessors or
royalty owners including but not limited to take-in-kind rights;



e
To pool, combine, unitize, or communitize Owner's leases and oil and gas
properties (or any portion thereof) with other lands and leases provided that
all Owner's Gas attributable to Owner's Gas in any pool or unit so formed shall
be subject to the terms of this Agreement hereof, to the extent of Owner's Gas
hereunder.



3.4    Any transfer of Owner's interest in the Wells shall be subject to the
Dedication.
Article IV.
RECEIPT AND DELIVERY


4.1    Owner commits to the performance of this Agreement and for each Month
during the term of this Agreement, Owner shall deliver to Gatherer at the
Receipt Points one hundred percent (100%) of Owner's Gas and Gatherer agrees to
receive all of Owner's Gas. Owner shall be responsible for all arrangements
necessary to deliver Owner's Gas to Gatherer hereunder at the Receipt Point(s).
Gatherer commits to the performance of this Agreement and for each Month during
the term of this Agreement, Gatherer shall receive Gas from Owner at each
Receipt Point in accordance with the terms of this Agreement, and shall be
responsible for delivering Owner's allocated Residue Gas, helium, and NGLs at
the Delivery Point(s).


4.2    For each Month during the term of this Agreement, Owner shall provide
Gatherer or Gatherer's designee with a written schedule (a “Nomination”) showing
the volume of Residue Gas stated in MMBTU per Day, which Owner intends to have
available for redelivery during such Month at each Delivery Point. Each such
Nomination shall be made at least three (3) Days prior to the deadline when
Monthly nominations with respect to such Month must be submitted to the pipeline
receiving Owner's Gas at the Delivery Point(s). Each such Nomination shall
specify the Receipt Point(s), nominated volume (MMBTU/Day), and percent of Well
stream to be delivered by Owner. Gatherer recognizes that Owner's Nomination may
not reflect Owner's actual daily volumes throughout the Month. Gatherer agrees
that Owner may make adjustments to such Nomination in order to minimize Owner's
Monthly imbalance, however, it is understood such adjustments shall only be made
to reflect changes in production which have a relevant effect on Owner's Monthly
imbalance. Such daily changes to Owner's Nomination shall be submitted by Owner
to Gatherer or to Gatherer's designee no later than 9:00 o'clock a.m. in the
Central Time Zone on the designated pipeline's nomination deadline for the Day
such change is to be effective. In turn, Gatherer shall nominate a volume of Gas
for delivery to Owner or to Owner's designee at the Delivery Point(s). It is
expressly agreed that Owner shall not produce and deliver on any Day any such
Gas unless Owner has arranged for receipt of Residue Gas from Gatherer at the
Delivery Point(s) on the same Day. It is further agreed that Owner shall not
nominate for delivery at the Delivery Point(s) on any Day any such Gas that
Owner has not produced and delivered at the Receipt Point(s) on the same Day
unless Gatherer agrees to allow Owner to deliver a volume greater or less than
nominations for the purpose of eliminating Imbalances on the System or at the
Delivery Point(s). Minimization of Monthly imbalances shall be Owner's
responsibility. Gatherer or Gatherer's designee reserves the right, with prior
written notification to Owner, to adjust Owner's Nomination


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

for deliveries where Gatherer or Gatherer's designee deems it necessary to
reduce any imbalance conditions on the System.


4.3    Notwithstanding anything to the contrary contained in this Agreement,
Owner shall be solely responsible for submitting appropriate Nominations for
redelivery of Residue Gas and NGLs at the Delivery Point(s) and for any and all
delivery imbalances occurring with respect to Owner's Gas, and Owner's NGLs,
which is moving under Owner's pipeline transportation agreement to the extent
that such imbalances are caused by Owner's failure to make proper and timely
Nominations. Owner shall indemnify and hold Gatherer harmless from any and all
costs, expenses, liabilities, or damages (including without limitation, pipeline
imbalances, penalties, court costs, and attorney fees) arising due to any such
pipeline imbalances on Owner's pipeline transportation agreement(s) caused by
Owner's failure to make proper and timely Nominations. Gatherer shall indemnify
and hold Owner harmless from and against any and all costs, expense,
liabilities, or damages (including without limitation, pipeline imbalances,
penalties, court costs, and attorney fees) arising due to any such pipeline
imbalances under applicable operational balancing agreements (“OBAs”) or Owner's
Pipeline Carrier transportation agreement(s) or other agreement(s) caused by
Gatherer's failure to properly and timely give effect to Owner's nominations,
however, Gatherer shall not be responsible for eliminating any imbalances
between Owner and any third party. Furthermore, Gatherer shall not be obligated
to deviate from Gatherer's standard operating and accounting procedures to
reduce or eliminate any such imbalances.


4.4    “Delivery Point(s)” shall mean, as applicable:


a.
For Residue Gas, the downstream flange of the Pipeline Carriers' metering
facilities at the Plant as determined by Owner nominations.



b.
For NGLs, the downstream flange of the NGL metering facilities at the Plant as
determined by Owner nominations.



c.
For helium, the downstream flange at the helium flow meter at the Sunray Plant.



d.
With respect to System expansions the appropriate Delivery Points will be
established upon the mutual agreement of the Parties.



e.
With respect to the use of Offloads, if Owner utilizes Offload capacity offered
by Gatherer, the Delivery Point shall be defined by the contract controlling the
use of the Offload.



4.5    Owner is responsible for any fees or fuel charged by Pipeline Carriers
that apply to the volumes nominated and scheduled for Owner's account on the
Pipeline Carrier(s). The Parties agree that Owner shall have the right to alter
or modify quantities scheduled to each Delivery Point provided such election
does not violate the terms of this Agreement. The Parties agree that either the
Owner or the Gatherer, together or separately, may seek the establishment of
additional Delivery Points; however, the construction of additional Delivery
Points must be approved by Gatherer.
Article V.
OPERATIONAL IMBALANCE AND CASH BALANCING




--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

5.1    The Parties recognize that Gatherer shall be designated by the Pipeline
Carriers as the point operator and shall be considered by the Pipeline Carriers
to be responsible for the operation of Gatherer's System's pipeline
interconnections to the Pipeline Carriers at the Delivery Point(s). Furthermore,
Gatherer shall be responsible for the administration of all OBAs with Pipeline
Carriers and for all terms and conditions of any such OBA.


5.2    The Parties recognize that certain Residue Gas imbalances may occur
between the quantity in MMBTUs of Owner's Residue Gas received by Gatherer (“Net
Receipt”) and the quantity in MMBTUs of Owner's Residue Gas nominated by Owner
(“Net Nomination”) for redelivery by Gatherer to Owner or for Owner's account at
the Delivery Point(s) (an “Imbalance”). Throughout each Month the Parties agree
to actively communicate and cooperate with each other, and with any
interconnecting pipeline, to review appropriate data to identify any Imbalance,
and to eliminate or remedy such Imbalance as soon as either Party becomes aware
of such Imbalance. The Parties further agree to use their commercially
reasonable efforts to manage daily receipts and deliveries so that any Imbalance
shall be kept as near to zero as practicable. At the end of each Month, any
Imbalance shall be balanced by means of a payment to Owner from Gatherer or a
payment to Gatherer from Owner, as applicable, valued at the “Cash-Out Price”,
as defined below. To the extent that the Monthly Net Receipt amount is greater
than the Monthly Net Nomination amount, a payment shall be due from Gatherer to
Owner and Gatherer will make such payment to Owner for the Imbalance based on
the difference between the Monthly Net Receipt amount and the Monthly Net
Nomination amount, multiplied by the Cash-Out Price. To the extent the Monthly
Net Receipt amount is less than the Monthly Net Nomination amount, a payment
shall be due from Owner to Gatherer, and Gatherer will invoice Owner for the
Imbalance based on the difference between the Monthly Net Receipt amount and the
Monthly Net Nomination amount, multiplied by the Cash-Out Price during the
applicable Month in which the Imbalance was generated. As used in this
Agreement, the “Cash-Out Price” shall be determined as to each applicable Month,
for each applicable Delivery Point, and shall mean a price per MMBTU equal to
either, (a) if the receiving pipeline's applicable cash-out price is not imposed
for the applicable Month, the price will be the daily index price averaged for
such Month for the applicable receiving pipeline as published in the Daily Price
Survey Paragraph of Platt's Gas Daily, or (b) if the receiving pipeline's
applicable cash-out price is imposed for the applicable Month, that price will
be the “Cash-Out Price”. Gatherer will include in the Cash-Out Price any
applicable pipeline imbalance penalty calculation for Owners Imbalance at the
Delivery Point, provided that Gatherer has made a good faith effort to monitor
and balance the Delivery Point with Owner. Then Gatherer will determine Owner's
Delivery Points when Owner nominates to multiple Delivery Points each Month,
subject to Gatherer's commitments in Section 2.4 and commercially standard
prorata allocation methodology. Should the information necessary to calculate
the “Cash-Out Price” not exist for the receiving pipeline or cease to be
available, Gatherer and Owner shall work in good faith to determine a comparable
substitute publication and/or daily posting(s) or other indexes providing
equivalent data. Cash-Out Price payments shall be netted against amounts owed by
Owner to Gatherer, or Gatherer to Owner, as applicable under this Agreement.
Article VI.
RECEIPT PRESSURE


6.1    Gatherer agrees that it will maintain a Monthly average operating
Gathering System pressure, calculated for all Receipt Points in an Area, at or
below the Maximum Allowable Pressures listed in the Table in Section 6.2 or
elsewhere in this Article VI, whichever is applicable. Owner agrees that it will
use its commercially reasonable efforts to deliver Gas to Gatherer on a ratable,
consistent basis.


6.2    The Monthly average operating Gathering System pressure shall be
calculated as an average


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

of wellhead pressure considering all Receipt Points within each Area contained
in the Table below, without weighting for volume, and the Maximum Allowable
Pressure shall be as set forth in the Table with respect to each Area contained
in the Table. The designated Sections for each Area listed in the Table are
provided in Exhibit B.


MAXIMUM ALLOWABLE PRESSURES
Area
County (in general)
Description (specific sections are In Exhibit “B”)
As of Effective Date through 3rd anniversary of Effective Date
As of 3rd anniversary of Effective Date through end of the Agreement
West Chambers 1
Roberts
Sections East of Clark Compressor Station encompassing 10” suction line
Owner and Gatherer agree that the Maximum Allowable Pressures (for this period)
will be set by good faith, commercially reasonable agreement of Owner and
Gatherer immediately following the Transition Period; provided, however, if
Owner and Gatherer cannot reach agreement then such Maximum Allowable Pressures
shall be equal to 105% of the actual simple average operating Gathering System
pressure during the Transition Period, without weighting for volume, under
operating conditions not involving a Force Majeure.
[***] psig
West Chambers 2
Roberts
Sections West of Chambers Compressor Station
[***] psig
East Chambers 1
Roberts
Sections East of Chambers Compressor Station, includes Superior Mendota Offload
[***] psig
East Chambers 2
Roberts
Sections West of Isaacs Compressor Station Site
[***] psig
NE Chambers 1
Primarily Hemphill
Sections with offload capacity (Eagle Rock and Superior) near header North of
Isaacs Compressor Station Site
[***] psig
NE Chambers 2
Primarily Hemphill
Sections immediately North and Northwest of Issacs Compressor Station Site
[***] psig



6.3    For all Sections in the Sweet Gas System not specifically designated in
Exhibit B to the Table in Section 6.2 (collectively, the “Sweet Gas Area”), the
Monthly average operating Gathering System pressure shall be calculated as a
simple average each Month considering only Receipt Points of Wells with first
Gas within the prior one hundred and twenty (120) Months to the calculation
Month, without weighting for volume, but shall exclude Wells within Areas listed
in the Table above. For the Sweet Gas Area, the Maximum Allowable Pressure shall
be: (i) as of the Effective Date through the 3rd anniversary of the Effective
Date, set by good faith, commercially reasonable agreement of Owner and Gatherer
immediately following the Transition Period; provided, however, if Owner and
Gatherer cannot reach agreement, then equal to 105% of the actual simple average
operating Gathering System pressure during the Transition Period, calculated as
described earlier in this Section 6.3 under operating conditions not involving a
Force Majeure; or (ii) as of the 3rd anniversary of the Effective Date through
end of the Agreement, [***] psig.


6.4    For all Sections in the Sour Gas System not specifically designated in
Exhibit B to the Table in Section 6.2, the Monthly average operating Gathering
System pressure shall be calculated as a simple average each Month considering
only Receipt Points of Wells with first Gas within the prior one hundred


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

and twenty (120) Months to the calculation Month, without weighting for volume,
and as applied specifically to those of such Wells:


a.
that tie into the Sherman Gathering System which are substantially located in
Sherman County (the “Sherman Sour Gas Area”). For the Sherman Sour Gas Area the
Maximum Allowable Pressure shall be: (i) as of the Effective Date through the
3rd anniversary of the Effective Date, set by good faith, commercially
reasonable agreement of Owner and Gatherer immediately following the Transition
Period; provided, however, if Owner and Gatherer cannot reach agreement, then
equal to 105% of the actual simple average operating Gathering System pressure
during the Transition Period, calculated as described earlier in this Section
6.4 under operating conditions not involving a Force Majeure; or (ii) as of the
3rd anniversary of the Effective Date through end of the Agreement, [***] psig;
and



b.
that tie into the Moore Gathering System which are substantially located in
Moore County (the “Moore Sour Gas Area”). For the Moore Sour Gas Area the
Maximum Allowable Pressure shall be: (i) as of the Effective Date through the
3rd anniversary of the Effective Date, set by good faith, commercially
reasonable agreement of Owner and Gatherer immediately following the Transition
Period; provided, however, if Owner and Gatherer cannot reach agreement, then
equal to 105% of the actual simple average operating Gathering System pressure
during the Transition Period, calculated as described earlier in this Section
6.4 under operating conditions not involving a Force Majeure; or (ii) as of the
3rd anniversary of the Effective Date through end of the Agreement, [***] psig.



6.5    Beginning within two (2) months of the Effective Date, both Parties shall
meet every six (6) Months and more often as may be required and agreed between
the Parties, to review Owner's written forecasted production profile
(“Production Profile”) for the subsequent six (6) calendar quarters. Upon good
faith, commercially reasonable mutual agreement by both Parties, where the
Production Profile indicates that a change in the Maximum Allowable Pressures
would be required to enable Gatherer to support Owner's production without
exceeding Maximum Allowable Pressures, the Maximum Allowable Pressures will be
amended or Owner, at its sole discretion, may elect to temporarily waive
Liquidated Damages for the Area. Otherwise, the Maximum Allowable Pressures in
each Area, and any associated Liquidated Damages shall continue in full force
for the duration of the Primary Term and any Renewal Term under this Agreement.


6.6    Beginning nine (9) Months after the Effective Date, if the Monthly
average operating Gathering System pressure for an Area, having been determined
as described in Section 6.2, 6.3 or 6.4, as applicable, exceeds the applicable
Maximum Allowable Pressure, then Gatherer shall be assessed Liquidated Damages;
provided, however, that such Liquidated Damages will not be assessed during any
event of Force Majeure. The Liquidated Damages shall be equal to [***] percent
([***]%) of the Fee multiplied by the sum of Owner's average daily equity
production (and not Farmee Gas) from the affected Area(s) for each Day during
the Month that the average pressure for all Wells in the affected Area(s)
exceeded the applicable Maximum Allowable Pressure. The Parties agree that the
damages that the Owner would sustain if the Monthly average operating Gathering
System pressure for an Area exceeds the applicable Maximum Allowable Pressures
will be difficult, if not impossible, to ascertain and that the liquidated
damages provided for in this Section 6.6 are a reasonable approximation of what
within industry an owner would accept if such event were to occur. The Parties
further agree that the remedy (i.e. Liquidated Damages, if any) provided for in
this Section 6.6 shall be the exclusive remedy for any breach by Gatherer of its
obligations set forth in this Article VI, including any obligation to maintain
pressures at or below the applicable Maximum Allowable Pressure.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

For the avoidance of doubt and notwithstanding anything to the contrary in the
foregoing, the Parties agree that if the Monthly average operating Gathering
System pressure for an Area exceeds the applicable Maximum Allowable Pressure
due to a meaningful breach by Owner, then Gatherer will not be assessed
Liquidated Damages for that Area under this Section 6.6 for the duration of such
breach.


6.7    In the event Owner's Gas production for an individual Well, or Wells, is
unable to produce in paying quantities due to System pressures, and the Well, or
Wells, in question hold a lease for Owner, then in addition to applicable
Liquidated Damages, if any, Gatherer shall provide, within [***] ([***]) days
from written notification from Owner, a plan for Gatherer to, at Gatherer's
expense, construct, own, operate, and maintain compression, and/or pipeline
facilities to serve said Receipt Point and alleviate flow restrictions.
Gatherer's plan shall conform to the specific requirements of the lease, which
Owner shall provide in their written notification. If the Well does not hold a
lease for Owner, then, in addition to applicable Liquidated Damages, if any,
Gatherer shall have [***] ([***]) months to alleviate flow restrictions. If
Gatherer does not comply within these time periods, Owner has the sole right to
request and obtain full release of the impacted Well and the Section where that
Well is located from the Dedication under this Agreement, or to construct
facilities on the lease which alleviate the flow restrictions. If Owner
constructs facilities, Owner may pass through to Gatherer prudent and reasonable
actual costs, without markup. For avoidance of doubt, if a Well or Wells is
unable to produce in paying quantities due to Well performance, Owner is solely
responsible for resolution and associated costs.


6.8    Gatherer shall not be allowed to restrict production from Owner Well(s)
as a means to meet pressure targets.


6.9    Notwithstanding any other provision of this Article VI, Gatherer shall
have the right to construct a separate high pressure gathering system, at its
sole cost. If Gatherer elects to do so, the existing Gathering System
infrastructure shall be classified as a low pressure system. Owner and Gatherer,
upon mutual agreement, may elect to connect Wells to this high pressure
gathering system and those Wells shall be released from the requirements of this
Article VI until such time as they are connected to the low pressure system.
Article VII.
MEASUREMENT


7.1    For the SCADA system existing as of the Effective Date, the SCADA system
shall be owned and operated by Owner. Owner shall supply CFX files (Flow Cal
Data) to Gatherer daily and Owner shall supply real time data to Gatherer at a
rate that Owner's data collection and SCADA system allows, with a target
frequency of approximately every fifteen (15) minutes (excluding any telemetry
interruptions or SCADA system equipment outages). Upon execution of this
Agreement, Owner shall own and operate SCADA system and Gatherer shall
construct, install, own, and operate its own SCADA system. Owner shall, if tower
space is available, allow Gatherer use of all existing towers owned by Owner.
For the measurement facilities existing as of the Effective Date, Gatherer shall
operate and maintain the primary device equipment (meter run, plates, gaskets,
etc.) and Owner shall own and operate the secondary device equipment (radio,
EFM, transmitters, etc.), subject to Exhibit D. Owner may, at its option and
expense, install or cause to be installed a check meter or meters for the
purpose of checking Gatherer's metering facilities. Owner shall be allowed to
use Gatherer's measurement taps or other similar equipment as necessary,
provided that any such check meter or other equipment shall be installed or used
in such a way so as not to interfere with the operations of Gatherer's
facilities.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

7.2    For all Receipt Points existing as of the Effective Date, measurement of
Owner's Gas shall be by using electronic flow meters in accordance with the API
21.1 Electronic Flow Measurement Standard, which Gatherer acquired under the
Purchase and Sale Agreement which Gatherer operates at the Receipt Points. Owner
shall provide Gatherer with electronic data feeds from all such existing Receipt
Points via a method mutually agreeable to Owner and Gatherer. On any Receipt
Points installed after the Effective Date, Gatherer shall measure the Gas
delivered by Owner or caused to be delivered by Owner hereunder using electronic
flow meters in accordance with the API 21.1 Electronic Flow Measurement
Standard, which Gatherer has installed or caused to be installed at the Receipt
Point(s). Measurement shall be made by Gatherer in accordance with the American
Gas Association Gas Measurement Committee Report No. 3 standards. The unit of
measurement for all Owner's Gas delivered hereunder shall be one thousand
(1,000) standard cubic feet at Standard Base Conditions. The measured volume and
BTU content shall be determined on a water saturated basis at actual operating
temperature and pressure conditions.


7.3    The accuracy of Gatherer's measuring equipment shall be verified by test
using means and methods generally acceptable in the Gas industry, at a minimum
of once every year. Measuring equipment found to be registering inaccurately
shall be adjusted to read as accurately as possible. Gatherer shall give written
notice at the beginning of each Month of upcoming tests and the Parties shall
agree on the dates of such test planned for such Month. If Owner fails to have a
representative present for such test, the results of the test shall nevertheless
be considered accurate until the next test. Gatherer shall, upon written request
of Owner, conduct a test of Gatherer's measuring equipment, provided that in no
event shall Gatherer be required to test Gatherer's equipment more frequently
than once a Month. All tests of such measuring equipment shall be made at
Gatherer's expense, except that Owner shall bear the expense of tests made at
Owner's request, unless such test reveal that the measurement equipment is
inaccurate by more than two percent (2%).


7.4    If for any reason, any measuring equipment is inoperative or inaccurate
by more than two percent (2%) in the measurement of Owner's Gas, then the volume
of Gas delivered by Owner to Gatherer during the period of such inaccuracy shall
be determined on the basis of the best data available using the first of the
following methods which is feasible:


a.
By using the registration of any check measuring equipment installed and
accurately registering; or



b.
By using a percentage factor to correct the error, if the percentage of error is
ascertainable by calibration, test, or mathematical calculations; or



c.
By comparing deliveries made during preceding periods under similar delivery
conditions when the meter was registering accurately.



7.5    An adjustment based on such determination shall be made for such period
of inaccuracy as may be definitely known or, if not known, then for one half
(1/2) the period since the date of the last meter test. In no event, however,
shall any adjustment extend back beyond ninety (90) Days from the date the error
was first made known by one Party hereunder to the other.


7.6    Each Party shall have the right to inspect the other Party's equipment,
charts, and other measurement or test data during business hours; but the
reading, calibration, and adjustment of such equipment and changing of charts
shall be done by the Party installing and furnishing same. Unless the Parties
agree otherwise, each Party shall preserve all its original test data, charts,
and other similar records for a period of six (6) years.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

7.7    Gatherer shall obtain or cause to be obtained at a minimum of once every
twelve (12) Months, samples of Owner's Gas measured at each Receipt Point in
accordance with the GPA 2166 and API 14.1 standards for collecting Gas samples.
Gatherer shall obtain or cause to be obtained analyses of all such samples. All
analyses shall determine the composition of Owner's Gas by component in mole
percent and shall include helium and NGL (by component). Gatherer shall bear all
costs associated with its obligations in this Section 7.7. Gatherer shall
provide results of annual analysis of each Receipt Point to Owner for the
purpose of Owner to download into Owners RTU for check measurement and for
proper well control.


Article VIII.
GAS QUALITY AND SPECIFICATIONS


8.1    The Gas shall meet the following applicable specifications (the
“Specifications”) based on whether the Gas is delivered into the “Sweet Gas
System” or the “Sour Gas System”. As used herein, the Sweet Gas System is the
portion of the System which only accepts Gas meeting the requirements of the
Pipeline Carriers with respect to the H2S content when delivered to Gatherer,
and the Sour Gas System is the portion of the System which accepts Gas that
requires treating for the removal of H2S to meet the requirements of the
Pipeline Carriers.


8.2    With respect to the Gas delivered into the Sweet Gas System, the Gas
shall conform to the following specifications, except as modified by Exhibit
“C”, and shall be commercially free of Inferior Liquids:


a.
Oxygen - The Gas shall not contain more than fifteen (15) parts per million
(1,000,000) cubic feet and every reasonable effort shall be made to keep the gas
free of oxygen



b.
H2S - No more than four (4) parts per million (1,000,000) cubic feet



c.
Heating Value - No less than one thousand (1000) BTU per cubic foot



d.
Total Sulfur - Including mercaptan and hydrogen sulfide, not to exceed one and
one quarter (1 1/4) grain per one hundred (100) cubic feet of Gas



e.
Temperature - No more than one hundred and thirty degrees Fahrenheit (130F) and
no less than thirty five degrees Fahrenheit (35F)



f.
Carbon Dioxide - No more than two percent (2%) by volume



g.
Nitrogen - No more than two percent (2%) by volume



h.
Total Inerts - No more than four percent (4%) by volume



8.3    With respect to the Gas delivered into the Sour Gas System, the Gas shall
conform to the following specifications, except as modified by Exhibit “C”, and
shall be commercially free of Inferior Liquids:


a.
Oxygen - The Gas shall not contain more than one hundred (100) parts per million
(1,000,000) cubic feet


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]



b.
H2S - No more than twenty thousand (20,000) parts per million (1,000,000) cubic
feet



c.
Heating Value - No less than one thousand (1000) BTU per cubic foot



d.
Temperature - No more than one hundred and thirty degrees Fahrenheit (130F) and
no less than thirty five degrees Fahrenheit (35F)



e.
Carbon Dioxide - No more than two percent (2%) by volume



f.
Nitrogen - No more than thirty percent (30%) by volume



g.
Total Inerts - No more than thirty-two percent (32%) by volume



8.4    If either Party determines that Owner's Gas at any individual Receipt
Point fails to meet the Specifications, then such Party shall immediately notify
the other of the extent of the deviation from the Specifications. Owner shall
determine the expected duration of such failure and notify the Gatherer of the
efforts Owner is undertaking to remedy such deficiency. In the event Owner
cannot (or elects not to) remedy such deficiency within thirty (30) Days,
Gatherer may refuse to accept delivery of Owner's Gas at such Receipt Point(s),
or accept delivery of Owner's Gas pursuant to mutually agreed upon increased
fees or other adjustments to revenues by Gatherer to compensate Gatherer for
reasonable costs to address such deficiencies. In such case, Gatherer and Owner
shall work in good faith to determine a solution to the Specification
deficiencies.
  
8.5    Owner and Gatherer acknowledge that future drilling of new reservoirs may
result in Gas of a materially different quality in regards to H2S. In the event
this occurs, Owner and Gatherer agree to establish a treating fee for only those
Well(s) if Gas from those Well(s) cannot be processed at a Plant without
additional treating. Treating fee shall be calculated to allow Gatherer to
recover its reasonable actual costs plus a return on such costs of [***]%.
Article IX.
FEES
9.1    For the services provided by Gatherer hereunder, Owner shall pay Gatherer
a gathering and Processing fee (“Fee”) equal to $[***] per MMBTU of Delivered
Volume for all Owner Gas Processed at the Plant(s).


9.2    If Gatherer elects to install Additional Compression, then Gatherer shall
submit to Owner a commercial proposal prior to installation of Additional
Compression. Gatherer and Owner shall enter into good faith negotiations in
order to finalize terms and payment for such Additional Compression applicable
to Owner Gas.


9.3    The Fee shall be adjusted on an annual basis, either up or down, in
proportion to the percentage change, from the preceding year, in the Consumer
Price Index - All Urban Consumers as published by the Department of Labor
(“CPI”). The first adjustment of the Fee shall be made January 1, 2014, and
subsequent adjustments shall occur each January 1st thereafter and shall reflect
the percentage change in the CPI as it existed for the immediately preceding
January from the CPI for the second immediately preceding January, provided that
the Fee shall never be less than the Fee on the Effective Date.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Article X.
ALLOCATION AND DISPOSITION


10.1    The volumes of Gas processed pursuant to this Agreement for the account
of Owner and the theoretical content of NGLs and helium in such Gas at the
respective Receipt Points of Owner will be used as the basis for allocating each
NGL component to such Receipt Points and to Owner, using fixed Recoveries. Such
method contemplates that:


(a)
The volume of theoretical NGLs, separately for each component, attributable to
each Receipt Point will be calculated by multiplying the volume of Gas from each
Receipt Point by the theoretical content of the NGLs, separately as to each
component, contained in the Gas delivered at each such Receipt Point.



(b)
The Recovery Factor for each component will be fixed, initially at the values
set forth in the Table below. Gatherer shall provide to Owner on or before March
1st of each Year, beginning in 2014, actual recovery calculations, by component,
for the prior calendar Year. The calculations shall exclude periods of Force
Majeure and include adjustments to account for Condensate in the System. Owner
shall have fifteen (15) Days after receipt of the calculations in which to
propose changes to the calculation in whole, or in part, in writing. Gatherer
shall not unreasonably withhold agreement to any proposed change. Once agreement
has been reached as to any proposed changes, if the calculated actual recovery
for any component(s) is higher or lower than the Recovery in effect, by two (2)
percent or more, then Gatherer shall adjust the Recovery Factor for that
component(s), effective April 1st of the current Year. The Parties agree that
the actual recovery calculations shall be based on the total of NGLs, helium
(only for the Sour Gas System) and Residue Gas recovered at all of the Plants
accounted for as a “super system”.



Product    Recovery Factor        
Ethane    [***]%                    
Propane    [***]%                    
Isobutane    [***]%                    
Normal Butane    [***]%                    
Pentanes and Heavier    [***]%                    
Helium    [***]%                    
(c)
The volume of each such component allocated to each Receipt Point will be
determined by multiplying the Recovery Factor for each such component, as
provided in Section 10.1(b) above, by the theoretical volume of each such
component attributable to each Receipt Point.

 
(d)
The commercial volume of helium allocated to each Receipt Point in the Sour Gas
System shall be calculated by multiplying the theoretical helium contained in
the Gas delivered at each Receipt Point in the Sour Gas System by the Recovery
Factor for helium in Section 10.1(b) above. Owner and Gatherer acknowledge that,
as of the Effective Date, helium can only be recovered at the Sunray Plant and,
therefore, agree that only helium at the Sunray Plant will be included in the
allocation. Sections 10.1(b), 10.1 (d), and 1.59 shall be revised to incorporate
additional Receipt Points if and when System expansion results in additional
Plant helium recovery capabilities.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]



(e)
Owner and Gatherer acknowledge that, as of the Effective Date, ethane cannot be
rejected at a substantial majority of the Plants and, therefore, agree that
ethane rejection mode cannot be elected by Owner. If, at any time in the future,
a substantial majority of the Plants are capable of rejecting ethane, the
Parties shall, upon good faith, commercially reasonable agreement, amend this
Agreement to enable Owner to elect ethane rejection mode.



(f)
Gatherer and Owner may agree on some other method of allocation in order to
remove any inequities which may be found to exist, and any such other method
adopted will be applicable to this Agreement.



10.2    There will be a reduction in Heating Value (PTR) between the Gas
delivered by Owner to the System at the Receipt Point and the Residue Gas
returned to Owner at the Delivery Point because of the extraction of NGLs,
Condensate, Plant Fuel use, Flare Gas and Plant Electricity incident to
processing, and the gas component of Gathering System Fuel.
(a)
PTR associated with NGL Recovery. PTR attributable to each Receipt Point
resulting from the removal of NGLs will be the sum of the MMBTUs obtained by
multiplying the Gallons of NGLs and each component in the NGLs extracted from
the Gas delivered by Owner, as determined pursuant to Section 10.1 above, by the
appropriate heating value (MMBTU per Gallon) for each such component of NGLs
taken from the most recent edition of the Gas Processors Association Standard
2145. Such heating values will be updated to conform to the latest amendment or
revision of the above standard adopted by the Gas Processors Association as of
the effective date specified by Processor. The Heating Value for hexanes and
heavier components of the NGLs will be determined periodically, as appropriate,
through an extended chromatographic analysis.

(b)
PTR associated with Plant Fuel and Flare Gas. PTR attributable to use of Gas in
the Plants, including Plant Fuel and Flare Gas will, to the extent practicable,
be measured by meters within the Plants. The Heating Value of the metered Plant
Fuel and Flare Gas volumes will be assumed to be the same as Residue Gas. That
portion of Plant Thermal Reduction attributable to the Plant Fuel, or Flare Gas
incident to or occasioned by processing allocable to each Receipt Point will be
allocated in the ratio that the volume of Gas measured in Heating Value from
each Receipt Point bears to the total volume of gas measured in Heating Value
from all receipt points.

(c)
Additional PTR assessed for Plant Electricity. Plant Electricity will be
allocated each Month to each Receipt Point(s) by dividing the Heating Value of
the Residue Gas allocated to each such Receipt Point by the total Heating Value
of the Residue Gas delivered to the Delivery Point(s) and multiplying such
number(s) by the total amount of Plant Electricity paid by Gatherer for the
given Month. Owner will compensate Gatherer for such Plant Electricity through
an assessment by Gatherer to Owner of additional PTR determined by dividing the
Plant Electricity allocated to the Receipt Point(s) for each given Month by the
first of the Month index gas price for Northern Natural Gas Company, Texas, as
reported in Inside F.E.R.C.'s Gas Market Report, or other appropriate index gas
price as may be agreed to by the Parties applicable to such Month.

(d)
Total Gathering System Fuel Thermal Reduction. PTR attributable to use of raw
gas in the Gathering System will be measured by meters within the Gathering
System. The Heating Value of the metered raw gas volumes will be the simple
average of all measured Heating Value of all receipt points on the Sweet Gas
System. Purchased fuel gas for the Gathering


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

System will be measured by meters. The Heating Value of the metered purchased
gas will be assumed to be the same as Residue Gas. Total Gathering System Fuel
Thermal Reduction will be the sum of the Heating Value of attributible to the
use of raw gas plus the Heating Value attributable to purchased fuel gas. That
portion of Total Gathering System Fuel Thermal Reduction attributable to each
Receipt Point will be allocated in the ratio that the volume of Gas measured in
Heating Value from each Receipt Point bears to the total volume of gas measured
in Heating Value from all receipt points.
(e)
Loss and Unaccounted for Gas Thermal Reduction. PTR attributable to Loss and
Unaccounted for Gas will be the L&U calculated per Section 1.34. That portion of
Loss and Unaccounted for Gas Thermal Reduction attributable to each Receipt
Point will be allocated in the ratio that the volume of Gas measured in Heating
Value from each Receipt Point bears to the total volume of gas measured in
Heating Value from all receipt points.

(f)
Total PTR associated with Owner's Gas. Owner's total PTR will be the sum of the
PTR determined as provided in Sections 10.2 (a), (b), (c), (d), and (e) above.

(h)
Updating Allocation. Gatherer and Owner may agree from time to time on another
method of determining PTR in order to remove any inequities which may be found
to exist, and such other method(s) as so agreed will be applicable to this
Agreement.

10.3    Gatherer shall furnish Owner with a Monthly statement displaying the
allocation of each of the NGLs and Residue Gas recovered in the System, which
shall include a statement in substantially the same form attached hereto as
Exhibit “A”. This Monthly statement shall include, without limitation, the
following for each Receipt Point:
(a)
Measurement data for quantities delivered to the System (in MMBTU and MCF), plus
composition including GPM by component.



(b)
Prorata share of Gathering fuel, Plant Fuel, Plant Flare, Loss and Unaccounted
for Gas in MMBTU and MCF.



(c)
PTR associated with Owner NGL Recovery, Plant Fuel and Flare Gas, Plant
Electricity, Gathering System Fuel, and L&U.



(d)
Fee and any treating or mutually agreed additional fee, if allowed under the
terms of this Agreement.



(e)
Residue Gas in MMBTU and MCF.



(f)
NGL in gallons by each NGL component, and the Net Sales Price.



(g)
Helium in MCF, and price (if applicable).



(h)
Wellhead average daily pressure.



(i)
Receipt Point county and primary compressor.



(j)
Actual Recoveries of NGL components at each Plant.



(k)
Actual electric power costs at each Plant.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]



10.4    Residue Gas shall be owned one hundred percent (100%) by Owner, or its
designee.
10.5     Disposition of Owner's allocated NGLs, and helium shall be in
accordance with the following provisions:
(a)
Under the Purchase and Sale Agreement, Owner has assigned certain product sales,
transport, and exchange contracts to Gatherer (“Product Sales Contracts”). From
and after the Effective Date, and thereafter except for such periods of time
during which Owner has made a valid election pursuant to Section 10.5(b), Owner
will sell to Gatherer and Gatherer will purchase from Owner the NGLs and helium
allocated to Owner under Sections 10.1 and 10.2 of this Agreement for resale
under the Product Sales Contracts.

(b)
With respect to any portions of Owner's allocated NGLs and helium that are not
sold to Gatherer, Owner shall have the right to (i) take-in-kind and market such
portion of Owner's allocated NGLs and helium or (ii) have Gatherer purchase such
portion of Owner's allocated NGLs or helium at the Net Sales Price, as set forth
below. Owner may elect to take-in-kind and market any one, all, or a combination
of the NGLs or helium streams. Owner shall make such election and provide
Gatherer with written notice thereof at least one hundred eighty (180) Days
prior to the end of the primary term of a given Product Sales Contract(s). If
Owner provides written notice in accordance with the foregoing, Owner's election
cannot be revoked during a period that is the shorter of (x) the primary term of
a successive given Product Sales Contract(s) executed by Gatherer, or (y) the
term of this Agreement. If Owner elects to take-in-kind and market such portion
of Owner's allocated NGLs or helium Owner shall take such deliveries ratably
seven (7) Days a week during such period, and Owner shall make all necessary
arrangements with appropriate parties for transportation, fractionation and
marketing on a daily basis and in such a manner that does not require Gatherer
to provide storage for such portion of Owner's allocated NGLs or helium, and
Gatherer shall have no obligation other than supplying such portion of Owner's
allocated NGLs or helium to the Delivery Point(s) of Gatherer's Plant for
delivery to Owner's account. Gatherer shall not be required to make any new
connections for the NGLs or helium unless mutually agreed by both Parties, and
shall not be required to take upon additional expenses in the delivery of NGLs
or helium unless mutually agreed by both Parties. Imbalances of Owner's
allocated NGLs delivered to the designated fractionation facility, if any,
occurring due to dispatching and other such variances shall be corrected as soon
as reasonably possible after the Month in which the imbalance is determined. It
is understood and agreed should Owner elect option (ii), above, or otherwise
fail to provide timely written notification to Gatherer of Owner's election to
take such portion of Owner's allocated NGLs or helium in kind, Gatherer shall
purchase Owner's allocated NGLs or helium at the Net Sales Price.

(c)
As used herein, the “Net Sales Price” per gallon (for NGLs) and per MCF (for
helium), of each individual component allocated to Owner's Gas shall be the
weighted average of the net price per unit received by Gatherer for the total
volume of each individual NGL component, or helium sold during the relevant
Month after deduction of any and all fees defined by the applicable downstream
contract. The Parties agree the Net Sales Price paid for products produced in
the State of Texas includes reimbursement by Gatherer to Owner for Texas
severance taxes.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]



Article XI.
BILLING, PAYMENT, AND REPORTING


11.1    On or before the end of each Month, Gatherer shall render to Owner a
statement in substantially the same form attached hereto as Exhibit “A”, for the
preceding Month identified as to the Receipt Point(s) and at minimum showing the
items listed in Exhibit “A”, including, but not limited to: (a) the total
quantity of Gas delivered to the Receipt Point(s) hereunder and the amount due
thereon for the Fees and electric power charges; (b) the component and total
quantities of NGLs allocated hereunder; (c) the allocated Residue Gas MMBTU
volume to be delivered to the Delivery Point(s); (d) information sufficient to
explain and support any adjustments made by Gatherer in determining the amount
billed or payable; and (e) any other required details as provided in Section
10.3 (a “Statement”). Gatherer shall supply Statements in electronic
transmission format suitable to be automatically loaded into Owner's accounting
systems provided that Gatherer shall not be required to incur any costs or
expenses in connection with providing Statements in such electronic format.
Owner shall pay Gatherer at the addresses shown in Article XVII hereunder no
later than the last Day of the Month after the Month of production by wire
transfer or ACH wire. If the undisputed amount is not paid when due, interest on
any unpaid portion shall accrue at an interest rate equal to two percent (2%)
plus the prime rate as quoted in the most recent edition of the Wall Street
Journal or at the highest rate permitted by applicable law, whichever is lower,
from due date until date paid. If default continues after ninety (90) Days
written notice from Gatherer to Owner, the Gatherer may suspend receipt or
delivery of Owner's Gas hereunder without prejudice to any other available
remedies at law or in equity. In the event of any good faith dispute as to the
amounts payable hereunder (the “Disputed Amount”), the Parties shall work in
good faith to agree on such Disputed Amount. If the Parties are unable to agree
on payment of the Disputed Amount within thirty (30) Days, then any Party may
refer such dispute to a firm of independent public accountants, mutually
acceptable to Owner and Gatherer, which firm shall make a final and binding
determination as to the Disputed Amount on a timely basis and promptly notify
the Parties in writing of its resolution. Such firm handling resolution of the
Disputed Amount shall not have the power to modify or amend any term or
provision of this Agreement. Owner and Gatherer shall bear and pay one-half of
the fees and other costs charged by such firm. Interest shall begin to accrue as
set forth herein on the Disputed Amount if it is not paid within twenty (20)
Days following the date of resolution of the dispute as provided herein.


11.2    If any clerical or accounting error resulting in overcharge or
undercharge in any form whatsoever shall at any time be found relative to any
invoice delivered whether outstanding or paid, Gatherer shall refund any amount
of overcharge or Owner shall pay any amount of undercharge, as the case may be,
within thirty (30) Days after final determination thereof; provided, no
retroactive adjustment shall be made beyond a period of twenty four (24) Months
from the Month of production for which the overcharge or undercharge was made.


11.3    Both Parties hereto shall have the right, upon thirty (30) Days prior
written notice during the other Party's normal business hours, to examine the
books and records of the other Party to the extent necessary to verify the
accuracy of any statement, charge, computation, or demand made pursuant to this
Agreement. Prior to such examination, the Party requesting such examination
shall execute a mutually acceptable confidentiality agreement if requested to do
so.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Article XII.
TAXES
12.1    Owner shall pay or cause to be paid all production taxes, payments due
to mineral interests, royalties, overriding royalties, bonus payments,
production payments and the like, that may be imposed with respect to Owner's
Gas delivered and gathered hereunder.


12.2    Owner shall pay all other severance, gathering or other similar taxes,
fees, or assessments imposed by any state or federal authority with respect to
Owner's Gas delivered hereunder. Further, Owner represents that it has timely
filed, or shall timely file, any and all reports which Owner is required to file
with respect to production or severance taxes to be paid hereunder. Owner shall
indemnify and hold Gatherer harmless with respect to Owner's failure to file any
and all such reports or with respect to Owner's failure to pay any and all taxes
which Owner is obligated to pay pursuant to the terms of this Agreement.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Article XIII.
CONTROL, POSSESSION AND TITLE


13.1    Owner shall indemnify and hold Gatherer harmless from liability with
respect to Owner's Gas or Owner's operations to deliver such Gas prior to the
Gas being delivered into the System. Gatherer shall indemnify and hold Owner
harmless from liability with respect to the Gas delivered into the System after
receipt thereof by Gatherer and prior to delivery thereof at the Delivery Point
except for any such liability relating to the title to such Gas, which shall
remain with Owner.


13.2    Owner warrants title to or the right to deliver all Owner's Gas, helium,
and Owner's NGLs delivered or caused to be delivered to Gatherer hereunder.
Owner warrants that such Gas, helium, and NGLs are free from all liens and
adverse claims of every kind and agrees to indemnify Gatherer from all suits,
actions, debts, accounts, damages, costs, losses, and expenses arising from or
out of adverse claims of any or all persons, including governmental entities, as
to said Gas or as to royalties or charges thereof. Title to the Gas, and its
constituents, including NGLs, delivered or caused to be delivered by Owner to
Gatherer hereunder at the Receipt Point(s) shall remain with Owner and shall not
pass to nor vest in Gatherer except (a) for portions thereof utilized by
Gatherer for Fuel, (b) any NGLs, or helium, purchased by Gatherer pursuant to
Section 10.5, title to which shall vest in Gatherer at the outlet of the Plant,
and (c) any Condensate purchased by Gatherer pursuant to Section 10.5, title to
which shall vest in Gatherer at the outlet of the Plant.


13.3    It is understood that, subject to applicable laws, regulations, and
other authority, Owner's Gas shall represent only a portion of the combined
throughput on the System hereunder and the same may be commingled with Gas from
other producer's or Gatherer's Gas after Owner's delivery to Gatherer at the
Receipt Point(s) such that molecules delivered at the Receipt Point(s) will be
different from those received by Owner at the Delivery Point(s).
Article XIV.
FORCE MAJEURE


14.1    If either Party is rendered unable, wholly or in part by Force Majeure,
to carry out its obligations under this Agreement, then the obligations of the
affected Party, except for payment due, so far as they are affected by such
Force Majeure, shall be suspended during the continuance of any inability so
caused, but for no longer period. Such cause shall, to the extent possible, be
remedied with all reasonable dispatch. The affected Party shall give notice and
full particulars of such Force Majeure in writing by mail or telecopy or other
electronic facility to the other Party as soon as practicable after the
occurrence of the cause relied on.


14.2    The term “Force Majeure” shall mean acts of God; strikes, lockouts, or
other industrial disturbances; acts of the public enemy, wars, blockades,
military action, earthquakes, fires, storms or storm warnings, crevasses,
floods, or washouts; arrests and restraints of governments and people; civil
disturbances; explosions, breakage or accident to machinery or lines of pipe
(including any compression or Processing facilities located on the System); the
planned or unplanned necessity for testing or making repairs or alterations to
machinery or lines of pipe; planned or unplanned reductions in allocation or in
capacity in downstream gas or NGL infrastructure; freezing of wells or lines of
pipe; inability to obtain easements and/or rights-of-way; inability of any Party
hereto to obtain necessary materials, supplies, or permits due to existing or
future rules, regulations, orders, laws, or proclamations of governmental
authorities (both Federal and State) including both civil and military; and any
other causes whether of the kind herein enumerated or otherwise, and whether
caused or occasioned by or happening on account of the act or omission of one of
the Parties


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

hereto or some persons or concern not a Party hereto, not within the control of
the Party claiming suspension and which by the exercise of due diligence such
Party is unable to avoid.


14.3    It is understood and agreed that the settlement of strikes or lockouts
shall be entirely within the discretion of the Party having the difficulty, and
that the above requirement that any Force Majeure shall be remedied with all
reasonable dispatch shall not require the settlement of strikes or lockouts by
acceding to the demands of the opposing Party when such course is inadvisable in
the discretion of the Party having the difficulty.


14.4    Notwithstanding the provisions of Section 14.1, should an event of Force
Majeure render Gatherer unable to take delivery under normal System operating
procedures of any of Owner's Gas at any Receipt Point(s) then, at the sole
discretion of Owner, Gatherer shall be obligated, to utilize alternative
operating procedures, including but not limited to offloading Gas to third
parties, to maintain flow assurance of Owner's Gas.
Article XV.
TERM AND DEDICATION


15.1    This Agreement shall be effective on the Effective Date, and shall
continue in full force and effect for a period of twenty (20) years thereafter
(the “Primary Term”) and thereafter for successive five (5) year renewal terms
(each, a “Renewal Term”), until terminated by either Party by giving at least
three hundred and sixty-five (365) Days written notice of termination to the
other Party, (a) if within the Primary Term, prior to the end of the Primary
Term or (b) if in a Renewal Term, prior to the end of such Renewal Term.
Gatherer further agrees that upon written termination as prescribed in the
preceding sentence, the Primary Term or Renewal Term, as applicable, shall be
automatically extended by one (1) year to allow Owner sufficient time to secure
alternative gathering and Processing capacity.


15.2    Owner hereby dedicates to Gatherer, subject to this Agreement, all
producing well(s) with Owner's Gas connected to the System on the Effective Date
for the Primary Term of this Agreement, and all future Well(s) drilled by Owner,
or on Owner's behalf by a farmee, that are spudded or completed on or prior to
December 31, 2014, provided that the future Well(s) are within two (2) miles of
the System as it may exist at the time the new well is drilled (collectively,
the “Dedication”). Owner and Gatherer may mutually agree to extend in twenty
four (24) Month increments the time frame for inclusion of completed new Wells
under the Dedication. For avoidance of doubt, said extension shall provide Owner
with the right to amend Article VI to include new Areas and pressure
requirements for those Areas. Owner will not be held to a volume commitment
requirement. Should Owner transfer, sell or otherwise assign the right to
operate any Well, existing or drilled during the term of this Agreement, whether
operated by Owner or by a farmee of Owner, then such Well shall remain subject
to the terms of this Agreement. The commitments and obligations of Gatherer
under this Agreement shall extend to and include all of Owner's Gas from all
Wells.


15.3    Owner commits that all farmees under the Dedication shall enter into an
agreement with Gatherer for the gathering and processing of Farmee Gas, and
Gatherer commits to gather and process Farmee Gas, under substantially the same
terms and conditions, and the same Fee, as for Owner. Notwithstanding the
foregoing, it is expressly understood and agreed by the parties that such
agreement between Gatherer and any such farmee shall become an exhibit to the
farm-out agreement(s) used by Owner to effectuate farmouts and shall not contain
(i) confidentiality restrictions that would limit Owner's full right to review
and include the document as an exhibit to the farm-out agreement(s), or (ii) any
of the pressure requirements or Liquidated Damages provided in Article VI or
elsewhere herein.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Article XVI.
ASSIGNMENTS


16.1    This Agreement shall extend to and be binding upon the Parties hereto,
their successors, and assigns. The rights of the Parties may be assigned or
conveyed in whole or in part from time to time; provided, however, neither Party
shall assign this Agreement without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, delayed or conditioned.
Notwithstanding the foregoing, with respect to Owner only (and not a permitted
successor and assign to Owner) satisfaction by Gatherer of the terms of Section
12.18 of the Purchase and Sale Agreement shall be deemed to constitute Owner's
consent to Gatherer's assignment of this Agreement. No transfer of, or
succession to, the interest of any Party hereto, either in whole or partially,
shall affect or bind the other Party until the first Day of the Month following
the Month in which the other Party shall have received written notification
thereof.
Article XVII.
NOTICES
17.1    Except as herein otherwise provided, any notice, request, demand,
payment, invoice, statement, or bill provided for in this Agreement or any
notice which either Party may desire to give to the other shall be in writing
and either delivered in person or sent by scanned email, facsimile or other
electronic transmission or sent by registered or certified mail, postage
prepaid, or by a nationally recognized overnight courier service that provides
receipt of delivery, as the case may be, to the addresses as follows or to such
other address as either Party shall designate by written notice to the other
Party.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

If to OWNER:
For notices, requests and any correspondence that is not a statement, bill or
invoice:
BP AMERICA PRODUCTION COMPANY
[***]


For statements, bills, or invoices:
[***]


For nominations:
[***]


If to GATHERER:
For notices, requests and any correspondence that is not a statement, bill or
invoice :
[***]




For statements, bills, or invoices
[***]


 
For nominations:
[***]


Notice given by scanned email, personal delivery, mail or overnight courier
pursuant to this Article XVII shall be effective upon physical receipt. Notice
given by facsimile pursuant to this Article XVII shall be effective as of the
date of confirmed delivery if delivered before 5:00 p.m. Central Time on any Day
that is not a weekend or federal holiday.
Article XVIII.
MISCELLANEOUS


18.1    The interpretation and performance of this Agreement shall be governed
by and construed in accordance with the laws of the State of Texas. The Parties
hereto irrevocably and unconditionally consent


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

and submit themselves to the exclusive jurisdiction of the courts of the State
of Texas and the courts of the United States of America located in Harris
County, Texas, (collectively, the “Agreed Courts”) with respect to any actions,
suits, or proceedings arising out of or in connection with this Agreement, and
the transactions contemplated hereby, and the Parties hereto agree not to
commence any action, suit, or proceeding relating thereto except in such Agreed
Courts. The Parties hereto irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit, or proceeding arising out of this
Agreement or the transactions contemplated hereby in the Agreed Courts and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim that any such action, suit, or proceeding brought in any of the Agreed
Courts has been brought in an inconvenient forum. Each Party hereby irrevocably
and unconditionally waives to the fullest extent permitted by law trial by jury
in any legal action or proceeding relating to this Agreement and for any
counterclaim therein.


18.2    This Agreement contains the entire understanding of the Parties
superseding all other agreements, whether oral or written, express or implied.
It may not be changed orally, but only by an agreement in writing signed by the
Party against whom enforcement of any waiver, change, modification, extension,
or discharge is sought. Every covenant, term, and provision of the Agreement
shall be construed simply according to its fair meaning and not strictly for or
against any Party.


18.3    The captions in this Agreement are for the convenience of the Parties in
identification of the provisions hereof and shall not constitute a part of this
Agreement nor be considered in the interpretation of this Agreement, and the
following shall apply:


(a)
This Agreement was prepared jointly by the Parties hereto and not by any Party
to the exclusion of the other; and



(b)
Failure to exercise any right or rights hereunder shall not be considered a
waiver of such right or rights in the future.



18.4    Each Party agrees that it shall maintain this Agreement and the contents
thereof, including any information supplied in connection with this Agreement,
in strict confidence, and that it shall not cause or permit disclosure thereof
to any third party without the express written consent of the other Party which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that disclosure is permitted (a) in the event and to the extent such
Party is required by a court or agency exercising jurisdiction over the subject
matter thereof, by order or by regulation, and (b) to a Party's affiliates or
such Party's or its affiliates' employees, directors, members, managers,
officers, partners, prospective partners or financing sources, prospective
purchasers of a Party or such Party's or its affiliate's assets, financial
advisors, consultants, attorneys, banks, or institutional investors so long as
those persons, firms or entities likewise agree to keep this Agreement
confidential.


18.5    EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM DAMAGES OTHER THAN ACTUAL
AND DIRECT DAMAGES. SUCH DAMAGES WAIVED INCLUDE, WITHOUT LIMITATION,
CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE AND EXEMPLARY DAMAGES. THIS SECTION
18.5 DOES NOT APPLY TO AND DOES NOT LIMIT INDEMNIFICATION REGARDING ANY CLAIMS
BY UNAFFILIATED THIRD PARTIES.


18.6    NEITHER PARTY (“INDEMNITOR”) SHALL BE LIABLE TO THE OTHER PARTY
(“INDEMNITEE”) FOR LOSSES SUSTAINED OR LIABILITIES INCURRED BY INDEMNITEE IN
CONNECTION WITH OR AS A RESULT OF THIS AGREEMENT, EVEN IF ACTUALLY OR ALLEGEDLY
CAUSED BY THE SOLE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

OTHER LEGAL FAULT OF INDEMNITOR, EXCEPT TO THE EXTENT SUCH LOSSES OR LIABILITIES
WERE SUSTAINED OR INCURRED AS A RESULT OF INDEMNITOR'S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT IN WHICH CASE INDEMNITOR SHALL INDEMNIFY AND DEFEND
INDEMNITEE AGAINST ALL SUCH LOSSES AND LIABILITIES.


18.7    If any term or provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated hereby is not affected in any adverse manner to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.


18.8    This Agreement may be executed in any number of counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. Any facsimile or pdf copies hereof or signature thereon
shall, for all purposes, be deemed originals.


18.9    Nothing contained in the Agreement entitles any person or entity of any
kind, other than Owner and Gatherer or their permitted successors and assigns to
any claim, remedy or right of any kind whatsoever.
Article XIX.
IMPLEMENTATION OF PROVISIONS IN THIS AGREEMENT
19.1    It is understood by the Parties that, pursuant to execution of the
Purchase and Sale Agreement, additional transition time beyond the Effective
Date of this Agreement may be required for Gatherer to assume certain
obligations under this Agreement. In consideration for these transitional
activities and associated timing, all rights and obligations of Owner and
Gatherer under this Agreement will be effective at the Effective Date of this
Agreement, with exception of the following sections of this Agreement, which
will become effective at the end of the Transition Period as defined in the
Purchase and Sale Agreement: Sections 2.1(d), 5.1, 5.2, 10.1, 10.2, 10.3, 10.5,
11.1, and 11.2.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party as of the date first written above.


OWNER: BP AMERICA PRODUCTION COMPANY    
By:     /s/ John M. Kaffenes    
Name: John M. Kaffenes                        
Title:    Attorney-in-Fact                            


GATHERER: EAGLE ROCK FIELD SERVICES, L.P.
By:    Eagle Rock Pipeline GP, LLC, its general partner


By:     /s/ Joseph A. Mills
Name: Joseph A. Mills                            
Title:    Chief Executive Officer                            


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

GAS GATHERING AND PROCESSING AGREEMENT
EXHIBIT “A”
BY AND BETWEEN
BP AMERICA PRODUCTION COMPANY
AND
EAGLE ROCK FIELD SERVICES, L.P.


Attached to and made a part of Gas Gathering and Processing Agreement as of this
1st day of ______________________ by and between BP AMERICA PRODUCTION COMPANY
(“Owner”) and EAGLE ROCK FIELD SERVICES, L.P. (“Gatherer”).








SAMPLE SETTLEMENT STATEMENT
(To follow on next page.)


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

GAS GATHERING AND PROCESSING AGREEMENT
EXHIBIT “B”
BY AND BETWEEN
BP AMERICA PRODUCTION COMPANY
AND
EAGLE ROCK FIELD SERVICES, L.P.
Attached to and made a part of Gas Gathering and Processing Agreement as of this
1st day of ______________________ by and between BP AMERICA PRODUCTION COMPANY
(“Owner”) and EAGLE ROCK FIELD SERVICES, L.P. (“Gatherer”).
SECTIONS INCLUDED IN AREAS PER ARTICLE VI
Area
County
Block
Survey
Included Sections
West Chambers 1
Roberts
C
G&M
82, 83, 84, 85, 88, and 89
B1
B & B
1 and 2
H & GN RR CO
69, 70, 71 , and 72
West Chambers 2
Roberts
C
G&M
122, 128, 129, 86, and 87
B1
H & GN RR CO
67, 68, 77, 78, and 79
East Chambers 1
Roberts
B1
H & GN RR CO
51, 64, 65, 66, 80, and 81
C
BS & F
4 and 5
East Chambers 2
Roberts
B1
H & GN RR CO
58, 59, 62, 63, 82, and 83
C
BS & F
2, 3, 8 and 9
NE Chambers 1
Primarily Hemphill
C
G & M & MB & A
189 and 190
NE Chambers 2
Primarily Hemphill
C
G & M & MB & A
191, 192, 193, 194, 195, and 196
Roberts
G & M
101 and 102
Hemphill
 
D & SE RR CO
1 and 2
 
Alfred Lout
1 and 2



Note: All Sections in a given Area are adjacent. Mislabeling of a Section's
County, Block, Survey or Section Number shall not prevent its inclusion in the
Area, provided that a) the total number of Sections in an Area is not increased
beyond that in the Table above and b) the correctly labeled Section, once
corrections are made, is an adjacent Section.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]



GAS GATHERING AND PROCESSING AGREEMENT
EXHIBIT “C”
BY AND BETWEEN
BP AMERICA PRODUCTION COMPANY
AND
EAGLE ROCK FIELD SERVICES, L.P.


Attached to and made a part of Gas Gathering and Processing Agreement as of this
1st day of ______________________ by and between BP AMERICA PRODUCTION COMPANY
(“Owner”) and EAGLE ROCK FIELD SERVICES, L.P. (“Gatherer”).
a) Owner Well(s) that follow are “grandfathered” and specifically excluded from
the requirements of Section 8.2 f through 8.2 h
Ochiltree
Wells over 2% CO2
Meter Number
Well Name
May 2012 Volume (mmcfd)
101208
PARSELL, WB A-35-1
0.04


101219
BRAINARD ESF M-1U
0.03


101246
FRASS 107-2U
—


101251
URSCHEL 3-1
0.07


101375
WEBB, LESLIE O-1
0.02


101378
MORRISON, SC M-170-1
0.01


101481
MORRISON, SC W-125-1
0.10


101652
BRAINARD ESF F-F-1
0.12


107942
BROADDUS, A S-293-3
—


108413
NIX, DALE J-90-1
0.14


109886
PARSELL GU A-33-2
0.05


110279
PARSELL, WB F-160-7
0.09


110293
DUKE, CC B-767-4
0.01


110295
WATERFIELD C-104-2
0.10


400316
PARSELL, H 57-4
0.03


416818
WEBB 124-3
0.04


417474
MORRISON 194-1
—


422449
GEX, LUTIE B-962-6H
—





Wells over 2% N2


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Meter Number
Well Name
May 2012 Volume (mmcfd)


100652
WRIGHT, L D-124-2
0.01


100766
PINCKARD, LE 486-1
0.04


101128
MATHEWS, VIRGIL 79-1L
0.04


101171
BORN, ALEX B-863-1
—


101231
HENRY, AW B-51-1
0.01


101232
NIX, DALE R-89-1
0.01


101234
YOKLEY, ME D-98-1
0.04


101236
RICHARDSON, VW G-47-1
—


101237
HENRY, AW A-62-1
0.01


101239
NIX, DALE J-90-2
0.03


101240
FRASS 98-1
0.08


101241
SHALLER, FRANK 1-1
0.05


101244
FRASS 99-2
0.02


101260
BROWN, CHARLES E A-1
—


101321
COLEMAN-GRAHAM 179-1
0.07


101322
ELLIS, DREW A-755-2
0.02


101373
BUZZARD 77-1
0.08


101427
SHALLER, FRANK C-155-2
0.05


101437
WRIGHT, C A-150-3
0.05


101519
URSCHEL 49-1
0.02


101578
BORN, ALEX F-899-2
0.03


101622
BROWN, CHARLES E B-222-12
0.03


101688
WRIGHT, C A-150-5
0.06


101731
SHRADER, PW 483-2
0.05


101821
SHALLER, FRANK F-153-5
0.05


101920
URSCHEL 58-2
0.05


101938
URSCHEL 49-5
0.01


101942
WEBB, LOIS 83-1U
0.05


107903
TROSPER 362-2
—


108292
URSCHEL 3-7
0.01


108652
CHRISTI-TIPPS 77-1
0.03


108665
JONES 85-3
0.03


109011
PETERSON, LILLIE 903-4
—


109347
JONES 85-4
0.05


109594
FLOWERS TRUST 8-2U
0.04


109763
HENRY-BENNETT 50-3
0.01


109933
FLOWERS BROTHERS 74-7
0.07


109935
FLOWERS BROTHERS 74-9
—


109986
FLOWERS BROTHERS 73-10
—


110067
MCMORDIE 87-5
0.06


110135
ELLIS, DREW C-842-4
0.23


309616
BORN, ALEX E-862-5
—


309803
ELLIS, CARL A-844-4
0.01


310025
SHAVER, FV 130-1
0.01


310058
MATHEWS, VIRGIL 79-3
0.02


310480
PC 280 CNG MATHEWS DP
—


311661
CHUMBLEY 56-1
—




--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

312474
RAMP 23-1
0.01


400956
SHELL FEE 53-4
0.02


401230
RAMP 23-2
0.01


406761
HENRY, AW B-51-4
0.01


412973
ELLIS, DREW 831-1
0.02


417123
ISAACS C-196-2
0.03


418665
SMITH, MA 699-1
—


420935
URSCHEL 50-4 OO
—


421367
RAMP 23-6 OO
0.07


421876
HOOVER 50-3
0.05


423106
MAHLER B-106-2
0.04


424036
CHRISTI-TIPPS 77-2
0.11


432330
CHAMBERS, FM 122-1
0.22


443274
WILSON 47-1H
0.28


446809
WILSON 47-2H
0.19


447037
HUTCHINSON 131-2H
0.37


447088
WILSON, POSEY 43-1H
0.31


447182
MORRISON 126-1H
0.03


447191
WILSON 46-2H
0.32


448157
BROWN 221-2H
0.81


493008
BARTON, JAY 531-2H
1.96


493110
HOOVER 52-1H
0.08


493427
WALTON, A 609-2H
1.06


496434
BARTON, JD F-532-2H
1.69


496780
VOLLMERT, JC 2-13H
0.46


497104
MERYDITH 607-1H
0.60


497449
CHAMBERS, FM 122-2H
0.57


497759
ISAACS, JC G2-2H
1.10


497842
CHRISTI-TIPPS 77-4H
1.81


497872
HUTCHINSON 131-1H
0.14


497888
HUTCHINSON 131-3H
0.77


498117
HENRY,AW 62-1H
2.39


498118
WILSON 46-1H
0.31


498131
WILSON, POSEY 43-2H
0.29


498214
SHAVER, FLO 130-2H
0.10


498216
HUTCHINSON 131-4H
0.49


498400
WILSON 46-3H
0.47


499419
FLOWERS TRUST 8-8H
1.42


499548
WILSON 47-3H
0.11


499871
ISAACS, JC G2-3H
1.28







Wells over 2% CO2 and 2% N2


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Meter Number
Well Name
May 2012 Volume (mmcfd)
104,377
TUCKER 7-2
—







West Panhandle
Wells over 2%CO2
Meter Number
Well Name
May 2012 Volume (mmcfd)
100852
ALLEN 363-2
0.11


100865
BRUMLEY 397-3
0.08


100866
BRUMLEY A-397-1
—


100867
BRUMLEY-RYAN 168-1
0.05


100888
GEARHART 351-1
0.12


100903
JONES, CR B-169-1
0.04


100927
POWELL-MAGNOLIA 364-1
0.07


100943
SIMMONS B-241-1
—


100952
SUPPES 283-2
0.13


100960
WARD, ALMA 362-2
—


100963
YONGUE 223-1
0.04


101460
BRUMLEY B-398-2
0.01


101916
SMITH, DALE 265-2R
0.06


107595
BRUMLEY-GULF 398-2
0.08


109776
SCHLEE A-240-2
0.20


310179
YOUNG, JH 263-3
0.16


311722
BRIAN 51-2R
0.05


312027
TAYS 396-2
—


312872
HARDWICK 242-3
—


312949
BROWN A-158-3
0.05


417508
BATES 284-2
0.02


417510
JONES, CR C-170-2
0.04


499180
WARD 362-2R
—







Wells over 30% N2
none


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

GAS GATHERING AND PROCESSING AGREEMENT
EXHIBIT “D”
BY AND BETWEEN
BP AMERICA PRODUCTION COMPANY
AND
EAGLE ROCK FIELD SERVICES, L.P.
Attached to and made a part of Gas Gathering and Processing Agreement as of this
1st day of ______________________ by and between BP AMERICA PRODUCTION COMPANY
(“Owner”) and EAGLE ROCK FIELD SERVICES, L.P. (“Gatherer”).
MEASUREMENT SERVICES AGREEMENT


1.
Definitions. Capitalized terms in this Measurement Services Agreement have the
meanings given to them in the Gas Gathering and Processing Agreement
(“Agreement”)



2.
Scope of Services.

a.
For third party operated wells where Owner has an existing RTU, Owner shall
operate and maintain Owner's RTU, flow computer, and telemetry equipment for a
period of thirty six (36) Months after the termination of the Transition
Services Agreement (“TSA”). During this period of thirty six (36) Months,
Gatherer shall ultimately be responsible for payment of any materials required
to maintain Owner RTU, flow computer, and telemetry equipment. Owner shall remit
to Gatherer copies of paid invoices for materials required in maintenance on
such equipment, and Gatherer shall then reimburse Owner for its actual costs for
such materials within thirty (30) Days. Owner shall provide labor for such
maintenance activities at its sole cost. Gatherer commits to replacing Owner's
RTU, flow computer, and telemetry equipment during this thirty six (36) Month
period. Gatherer shall return all existing Owner RTU, flow computer, and
telemetry equipment parts to Owner.



b.
For mainline compressor stations, Owner commits to provide Gatherer access to
Owner's existing SAMS system via terminal software connection for nine (9)
Months after the termination of the TSA. Gatherer shall purchase all applicable
licenses for Reflections software. Gatherer commits to replacing mainline
compressor station SCADA within nine (9) months. Gatherer shall return all
existing Owner RTU, flow computer, and telemetry equipment parts to Owner.



c.
For existing Owner-operated wells, Owner shall continue to maintain Owner's RTU,
flow computer, and telemetry equipment for the Primary Term and any Renewal
Terms of the Agreement, and provide Gatherer reasonable access to the flow
computer for purposes of yearly meter calibration.



d.
Owner shall provide a FlowCal CFX file one (1) per meter per day for all wells
with an Owner-maintained RTU for the Primary Term and any Renewal Terms of the
Agreement, or until


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***]

Gatherer gives notice to Owner that the services provided under this section
2.d. are no longer required. File will be provided to Gatherer on a fileshare
hosted by Gatherer.


END OF DOCUMENT


